tax_exempt_and_government_entities_division number release date department of the treasury internal_revenue_service commerce st dallas tx date date employer_identification_number person to contact id number contact numbers voice fax uil certified mail- return receipt requested dear in a determination_letter dated january 19xx you were held to be exempt from federal_income_tax under sec_501 c of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 c of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 c of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on august 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 c of the code you have filed taxable returns on form s us corporation income_tax return for the year s ended december 20xx december 20xx and december 20xx with us for future periods you are required to file form_1120 with the appropriate service_center indicated in the instructions for the return you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at south dakota - aberdeen if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely vicki l hansen acting director eo examinations form 886a i n arne of taxpayer department of the treasury - internal reyenue scryice explanation of items schedule no or exhibit year period ended december 20xx issues issue whether the internal_revenue_code irc is still qualified to be exempt under sec_501 c of the issue whether the revocation of the organization's tax-exempt status should be applied retroactively to tax_year beginning january 20xx facts is an exempt_organization located in the organization's main activities are to operate a recreational club which promotes the safety skill and enjoyment of sport the location of the parachuting although the organization was granted exempt status in exempt activity is at the organization was granted its exempt status in january 19xx as an exempt_organization under sec_501 c of the internal_revenue_code the letter of exemption explained that a sec_501 c is permitted to receive up to percent of its gross_receipts including investment_income from sources outside of its membership without losing its tax exempt status the letter further explained that if your organization's character method of operation or purposes change please let us know so we can consider the effect of the change on your organization's exempt status at an airfield owned by the the organization operated as an organization under the name of this website solicited individuals to purchase the website also explained their activity as follows we have been in operation since the early 19xx's we recently changed our organization's name to with a website named packages classes and as to better reflect our regional identity in addition to the packages available for purchase the website also discussed the annual held over the fourth of july weekend this income has been a source_of_income for tax years 20xx through 20xx for tax_year ending december 200xx a review of the sources of income was not performed since the organization has filed an extension to file the form_990 in addition to the website the organization advertised in the local phone book by referencing the website of the organization had members in tax_year 20xx with each member paying yearly dues of dollar_figure per year in addition to the yearly dues the members pay for done with other individuals based on the number the organization's source_of_income for its members in tax_year 20xx of participants and the for member jumps the remaining income from per the books_and_records was dollar_figure the organization was dollar_figure from non-members and dollar_figure from investments for dues and dollar_figure law sec_501 c of the code irc defines an exempt_organization under this section as one that is organized for the pleasure recreation and other nonprofit purposes for its members sec_1 c -1 of the income_tax regulations provides that in general the exemption extends to social and recreation clubs which are supported by membership fees dues and assessments however a club which engages in business such as making its social and recreational facilities available to the general_public is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 a form 886-a rev issued july department of the treasury- internal_revenue_service page -1- ---------- - - - - - - - - - - - - - - - - -- form 886a i name oftaxpayer department of the treasury- internal re -enue sen ice explanation of items schedule no or exhibit year period ended december xx revproc_71_17 as amended by public law provides certain gross_receipts safe harbors ie social clubs may receive up to of their total gross_receipts including investment_income from sources outside of their membership without jeopardizing their tax-exempt status within thi sec_35 limit no more than of a club's gross_receipts may be derived from nonmember use of the club's facilities and or services if these standards are exceeded a social_club will not qualify for exemption pursuant to sec_501 under revrul_68_638 the court ruled that a country club organized for the promotion and enjoyment of golf and other sports for its members was not exempt under sec_501 c of the code the club engaged in golf tournaments that attracted large numbers of spectators during the tournaments the club received substantial receipts from admission fees broadcasting rights parking fees and food and beverage concessions the net_income received from the tournaments was used for capital improvements and club operating_expenses the revenue_ruling explained that this country club it is engaged in business with the general_public by hosting an was not exempt for two reasons annual golf tournament to which the public is admitted for a charge and income from the tournaments is inuring to the benefit of the members in the form of improved facilities and increased services government's position a review of the income reported in tax_year 20xx showed the organization had the following income type of revenue member dues and assessments member dues member total member income non-member income as classified by examiner income club store credit cards demos gift certificates non-member non-member services observer rides paypal transfers line class line class- deposit line class-other student not college students student deposit other video w stills form 886-a rev issued july form_990 as filed by organization 20xx as adjusted for non-member income 20xx dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure department of the treasury- internal_revenue_service page -2- form 886a i n arne of taxpayer department of the treasury - internal re -enue sen icc explanation of items schedule no or exhibit year period ended december xx misc income un-used deposits total non-member income total income from org without investments total member income total non-member income_percentage of non-member income dollar_figure 1dollar_figure percentage of member income dollar_figure 1dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure a review of the revenue for the prior year december 20xx the current_year being examined along with the subsequent year 20xx showed the following revenue received by for members and non-members examined year 20xx 20xx 20xx 20xx program service revenue member dues non-member revenue total revenue member percentage non-member percentage exceed sec_15 non-member revenue dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure yes yes yes the safe_harbor in revproc_71_17 as amended by public law allows to receive only of their receipts from members and a total of from investment_income a review of the gross_receipts received from members and non-member activities for tax years 20xx through 20xx showed the organization consistently received income that exceeded the allowable from non-members since the amount received from non-members was greater than further review of the investment_income received by the organization was not required to be calculated issue whether the the internal_revenue_code is still qualified to be exempt under sec_501 c of form 886-a rev issued july department of the treasury- internal_revenue_service page -3- form 886a i n arne of taxpayer department of the treasury - internal reycnue service explanation of items schedule no or exhibit year period ended december l-x a review of the income received by indicated more than of the income was from non-members in tax_year 20xx the organization does not meet the requirements to be exempt under sec_501 of the code issue whether the revocation of the organization's tax-exempt status should be applied retroactively to tax_year beginning january 20xx the profit and loss statements provided for 20xx and 20xx show the organization has consistently exceeded the allowed in income from non-members since the first year under examination is the year ending december 20xx it is the government's position that the exempt status should be revoked back to january 20xx taxpayer's position the position of the taxpayer is unknown at this time conclusion based on the review of the income received by the organization's exempt status should be revoked since its income exceeded the maximum allowed under sec_501 c of the internal_revenue_code the organization will file the annual form_1120 beginning in the tax_year january 20xx through december 20xx and in all future tax years the exempt_organization will submit forms for tax years ending december 20xx december 20xx and december 20xx to the revenue_agent per sec_277 of the internal_revenue_code code a non-exempt organization that is a membership_organization is allowed a deduction for expenses that relate to the operation of the organization for its members sec_277 states that in the case of a social_club or other membership_organization which is operated primarily to furnish services or goods to members and which is not exempt from taxation deductions for the taxable_year attributable to furnishing services insurance goods or other items of value to members shall be allowed only to the extent of income derived during such year from members or transactions with members including income derived during such year from institutes and trade shows which are primarily for the education of members when completing the form_1120 the organization must divide the income and expenses between the member and non-member activities if there is a loss from the membership activity it cannot be used to offset the income from the non-member activities a loss on the member activity can be carried forward to a later year to be taken against member income form 886-a rev issued july department of the treasury- internal_revenue_service page -4-
